DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 8/30/2021 is acknowledged.  The traversal is on the ground(s) that claim 15 has been amended to depend from claim 1, inheriting all of the features of claim 1.  This is persuasive, and therefore the claims are rejoined. 
However, Applicant has also elected the species of Fig 6 “dichroic mirrors” without traverse, therefore, claim 2 stands as withdrawn as being directed to a nonelected species.
Claim Objections
Claim 3 is objected to because of the following informalities:  “the reflex mirror is a dichroic mirrors” comprises plural disagreement.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-4, and 6-15, the claims recite both an apparatus and the steps for using said apparatus in the same claims. For example, “a laser module producing a beam of short pulses of radiation with high energy density at a first wavelength,” requires both “a laser module” and the produced laser beam. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. Applicant is reminded that the format for functional limitations is “structure X configured to Y.” For claim 3: “dichroic mirrors that transmits,” claim 4: “deflection caused by one mirror is corrected by the other mirror,” etc. throughout the remaining claims. The claims have not been exhaustively checked for similar language, so Applicant’s cooperation in correcting this indefiniteness is appreciated.
Regarding claim 1, “short” and “high energy density” are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Consistently with the recitation in dependent claim 15, this limitation will be considered met by a Q-switched laser.
Regarding claim 6, the claim recites that the second laser beam is frequency-doubled to yield a wavelength of 532nm. This is indefinite because it does not refer back to the frequency conversion module that is already recited in claim 1. A suggested correction is “wherein the frequency conversion module comprises a frequency doubling module that is configured to…”
Regarding claim 9, “the beam steering optics” lacks antecedent basis. For the purposes of examination, the beam steering optics will be considered the feature which is recited as a “means” in claim 1. A suggested correction is “wherein the means for selectively deflecting the beam comprises a half wave plate and a polarizer”
Regarding claim 14, “noticeable” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feklistov et al. (U.S. Patent Application Publication No. 2014/0135753,) hereinafter referred to as Feklistov; in view of Plunkett et al. (U.S. Patent Application Publication No. 2015/0148786,) hereinafter referred to as Plunkett.
Regarding claim 1, Feklistov teaches an ophthalmic laser system comprising: 
a laser module producing a beam of short pulses of radiation with high energy density at a first wavelength (¶[0027] first wavelength 1064nm); 
a first beam path incorporating optical elements for directing the beam at said first wavelength into a treatment beam path to an eye of a patient (Fig. 1, element 12 is eye of patient); 
a second beam path incorporating a frequency conversion module (Fig. 1, element 17 frequency doubler) that converts the beam at the first wavelength to a beam at a second wavelength (¶[0016]), and optical elements for directing the beam at said second wavelength to the treatment beam path (Fig. 1, element 12 is eye of patient); 
means for selectively deflecting the beam at said first wavelength into the second beam path (Fig. 1, beam steerer, element 5), said means being operable between a first position in which the beam at said first wavelength follows the first beam path and a second position in which the beam at said first wavelength is deflected to said second beam path (Fig. 1, ¶[0030] describes deflection to second beam path).
Feklistov does not teach a reflex coaxial illuminator comprising a reflex mirror movable on an axis from a position in the treatment beam path to a position out of the treatment beam path; wherein the reflex mirror is adapted to transmit a beam that follows the second beam path.
Attention is drawn to the Plunkett reference, which teaches a reflex coaxial illuminator comprising a reflex mirror movable on an axis from a position in the treatment beam path to a position out of the treatment beam path (¶[0011]); wherein the reflex mirror is adapted to transmit a beam that follows the second beam path (¶[0008] coaxially with treatment path).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the optical elements of Feklistov to include a reflex coaxial illuminator, as taught by Plunkett, to provide coaxial illumination of the eye without obstructing the viewing path, particularly useful in posterior membranectomy and hyaloidectomy using an Nd:YAG laser (Plunkett ¶[0053]).
Regarding claim 5, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov further teaches wherein the laser module is a flashlamp pumped, solid state laser (¶[0027]).
Regarding claim 6, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov further teaches wherein the laser module is a Nd:YAG laser producing the beam at the first wavelength at a wavelength of 1064nm, and the beam at the second wavelength is frequency-doubled to 532nm (¶[0027], ¶[0016]).
Regarding claim 7, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov teaches further comprising an aiming laser providing a targeting reference for said beam at said first wavelength (Fig. 1, element 11 aiming laser).
Regarding claim 8, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov teaches further comprising an aiming laser providing a targeting reference for said beam at said second wavelength (Fig. 1, element 22, aiming laser).
Regarding claim 9, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov further teaches wherein the beam steering optics comprise a half wave plate and polarizer (Fig. 1, ¶[0017], ¶[0028] elements 7 and 8).
Regarding claim 10, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Feklistov further teaches wherein the frequency conversion module comprises a potassium titanyl phosphate (KTP) doubling crystal (¶[0016]).
Regarding claim 11, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Plunkett further teaches wherein the reflex mirror is rotated about the axis to move from the position in the treatment laser beam to the position out of the treatment laser beam (¶¶[0047-0078]).
Regarding claim 12, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Plunkett further teaches wherein the reflex mirror is translated along the axis to move from the position in the treatment laser beam path to the position out of the treatment laser beam path (¶[0049]).
Regarding claim 13, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Plunkett further teaches wherein the reflex mirror is biased to maintain a position in the treatment laser beam path but is movable to a position out of the treatment laser beam path by an actuator (¶[0047]).
Regarding claim 14, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Plunkett further teaches wherein the reflex mirror is moved from a position in a treatment laser beam path to a position out of the treatment laser beam path and back without noticeable interruption to viewing by a user (¶[0046]).
Regarding claim 15, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1 for selective treatment of glaucoma and secondary cataract (Feklistov, Abstract).
Feklistov further teaches wherein the laser module comprises a Q-switched laser which operates to produce pulsed radiation at a first wavelength (¶[0027]); 
the first beam path is adapted to treating secondary cataract incorporating optical elements comprising an attenuator, beam shaping optics, and directing optics (¶[0028], Fig. 1) for directing the beam of short pulses at the first wavelength along the treatment beam path to an eye of a patient with secondary cataract (¶[0026], Fig. 1, element 12 is the patient’s eye); 
the second beam path is adapted to treating glaucoma by selective laser trabeculoplasty (SLT system, ¶[0026], ¶¶[0002-0003]) incorporating optical elements comprising an attenuator (Fig. 1, element 18), and directing optics for directing the pulsed beam at the second wavelength along the treatment beam path to an eye of a patient with glaucoma (Fig. 1, element 12 is the eye of the patient).
Plunkett further teaches the reflex coaxial illuminator, wherein the reflex mirror directs illumination into an illumination path coaxial with the treatment beam path (¶[0020]).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feklistov et al. (U.S. Patent Application Publication No. 2014/0135753,) hereinafter referred to as Feklistov; in view of Plunkett et al. (U.S. Patent Application Publication No. 2015/0148786,) hereinafter referred to as Plunkett; further in view of Tsukada et al. (U.S. Patent Application Publication No. 2007/0222945,) hereinafter referred to as Tsukada.
Regarding claims 3-4, Feklistov, as modified by Plunkett, teaches the ophthalmic laser system of claim 1.
Plunkett teaches that it is known for a reflex mirror to be a dichroic mirror that transmits at the wavelength of beams following the second beam path (¶[0040]).
Neither Feklistov nor Plunkett teach a dichroic mirror assembly arranged back to back so that any deflection caused by one mirror is corrected by the other mirror.
Attention is brought to the Tsukada reference, which teaches a pair of dichroic mirrors arranged back to back to correct the illumination from one mirror with the second (¶¶[0096-0098])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the illumination light of Feklistov as modified to include a pair of dichroic mirrors arranged back to back, as taught by Tsukada, because Tsukada teaches that the pair of them improves the light filtering of the desired transmission (Tsukada ¶[0098]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0235462 to Gooi et al. teaches an SLT system including OCT imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792          


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792